Citation Nr: 0512631	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  93-26 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether evidence submitted since an August 1971 rating 
decision, which denied service connection for an ulcer, is 
new and material.  

2.  Entitlement to service connection for duodenal ulcer.  



REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at law



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from October 1945 to February 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran's appeal originally also included issues 
concerning new and material evidence to reopen claims for 
service connection for arthritis and a psychiatric disorder.  
The Board initially issued a decision in November 1995 in 
which it found that no new and material evidence had been 
presented to reopen the claims.  The veteran appealed the 
Board decision to the United States Court of Veterans Appeals 
(known as the U.S. Court of Appeals for Veterans Claims from 
March 1, 1999) (Court).  In a February 1997 Order, the Court 
vacated and remanded the Board's decision with respect to the 
ulcer claim only; the Order dismissed the appeals concerning 
arthritis and a psychiatric disorder.

In November 1997, the Board remanded the case in order to 
afford the veteran the opportunity to submit specified 
private medical evidence.  The case was then returned to the 
Board, which again found, in a July 1998 decision, that no 
new and material evidence had been submitted to reopen the 
veteran's claim.  The veteran appealed that decision to the 
Court.  In a November 1998 Order, the Court vacated the Board 
decision and remanded the matter for consideration of Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board again found that no new and material evidence had 
been presented to reopen the claim for service connection for 
duodenal ulcer in a July 1999 decision.  The veteran appealed 
that decision to the Court.  By an Order dated in March 2001, 
the Court vacated that Board's decision and remanded the 
matter for consideration of the recently enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)).  The veteran subsequently appealed 
the Court's decision to the United States Court of Appeals 
for the Federal Circuit (Court of Appeals).  In a February 
2002 Order, the Court of Appeals vacated the Court's Order 
and remanded the matter to the Court with instructions to 
remand the case to the Board for compliance with new 
statutory provisions.  By an April 2002 Order, the Court 
vacated the July 1999 Board decision and remanded the matter 
for re-adjudication.  

In November 2002, the Board issued another decision in this 
case, again concluding that no new and material evidence had 
been submitted to reopen the veteran's claim.  The veteran 
appealed that decision to the Court.  Pursuant to a Joint 
Motion of the parties, an October 2003 Order of the Court 
vacated the Board's decision and remanded the case to the 
Board for compliance with the notice provisions of the VCAA.  

The Board Remanded the case to the RO in April 2004 pursuant 
to the Court's Order.  The case is now again before the Board 
for final appellate consideration.  


FINDINGS OF FACT

1.  A rating decision in August 1971 denied service 
connection for an ulcer.  The veteran was notified of that 
decision and did not file a notice of disagreement within one 
year of that notice.  

2.  Evidence submitted since the August 1971 rating decision 
was not previously of record, is not cumulative, and raises a 
reasonable possibility of substantiating the claim.  

3.  The medical evidence submitted since August 1971 shows 
that the veteran was treated for peptic ulcer disease on 
multiple occasions within one year following his separation 
from service.  


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1971 rating 
decision, which denied the veteran's claim for service 
connection for ulcer, is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2004).  

2.  Duodenal ulcer disease is presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

Because this decision constitutes a full grant of the benefit 
sought on appeal, the Board finds that the veteran is not 
prejudiced by the Board's failure to provide an exhaustive 
explication of the measures that have been undertaken to 
ensure compliance with the notice and duty to assist 
provisions of the VCAA.  

The law

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
peptic ulcer disease becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

In order to reopen a previously and finally disallowed claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  It 
should be pointed out that, in determining whether evidence 
is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The veteran submitted his initial claim for service 
connection for ulcers in December 1957.  A rating decision in 
February 1958 denied the claim.  The Board affirmed that 
denial in a July 1958 decision.  The Board's July 1958 
decision, which subsumed the February 1958 rating decision, 
is final.  38 U.S.C. § 4004(b) (1958).  

Thereafter, the veteran submitted another claim for service 
connection for ulcer in July 1971, which was denied by the RO 
in an August 1971 rating decision.  The record shows that the 
RO notified the veteran of the denial by letter sent to his 
last address of record, which was not returned.  The veteran 
did not file a notice of disagreement with that decision 
within one year of being notified.  Accordingly, the August 
1971 rating decision is final.  38 U.S.C. § 4005(c) (1970).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).  

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

Evidence at the Time of the August 1971 Rating Decision

Evidence of record at the time of the August 1971 rating 
decision consisted of service medical records; records of a 
VA hospitalization in November 1957; a statement from 
R. Gowan, M.D., dated in December 1957; a January 1958 
statement from the veteran's wife; a July 1971 statement from 
V. Rosser, Jr., M.D.; and a statement from R. Lovett, M.D., 
dated in July 1971.  The RO denied the claim essentially on 
the basis that no new and material evidence had been 
presented.

The service medical records contain no complaint, finding, or 
treatment of gastrointestinal symptomatology, or of a 
duodenal ulcer in particular.

The report of a VA hospitalization in November 1957 shows 
that the veteran sought treatment for stomach pain.  He dated 
the onset of his illness to approximately 1946, when he began 
to experience stomach symptoms, including a sensation of 
emptiness in the stomach with no burning, pain, or nausea.  
He reported that he visited several physicians, some of whom, 
it was noted, made the diagnosis of ulcers without x-ray 
evidence.  It was also noted by history that in 1954, an x-
ray study definitively revealed an ulcer, and the veteran's 
symptoms cleared markedly on diet and therapy.  The veteran 
noted that his symptoms recurred two months prior to the 1957 
hospitalization.  Physical examination revealed tenderness in 
the mid-epigastric region and an upper gastrointestinal 
series revealed deformity of the duodenal bulb, which was 
believed to be secondary to chronic duodenal ulceration.  
Symptomatology improved with treatment.  The discharge 
diagnosis was duodenal ulcer, treated and improved.  

Dr. Gowan's December 1957 letter stated that he treated the 
veteran in January 1948 for a stomach condition that required 
repeated care and treatment for the next six months.  An 
ulcer regimen "finally" controlled his acute symptoms.  He 
understood that the veteran had experienced more recent 
recurrences for which he was treated elsewhere.  

In a statement received in January 1958, the veteran's then-
spouse wrote that she first became aware of her husband's 
"illness" when he was "overseas" and that he wrote her 
"in July 1946 that he had been to the doctor with his 
stomach."  She noted that his stomach had "bothered" him 
ever since, requiring him to take medication and stay on a 
diet.
 
In a statement dated in July 1971, Dr. Rosser wrote that the 
veteran had sought treatment for an "ulcerated stomach" in 
1947 "right after he got out of the service."  He stated 
that his office notes, ostensibly from January 1961, 
indicated that the veteran sought a refill of medication.  It 
was noted that the veteran was also nervous at that time.  

The July 1971 statement from Dr. Lovett indicated that the 
veteran was treated from December 1955 to December 1961, 
initially seeking treatment for pain in the stomach and 
referred to the 1957 VA hospitalization of "about 3 
months."  The diagnosis was duodenal ulcer and reportedly, 
the ulcer was still active when the veteran was last seen in 
December 1961.  

Evidence Received Since the August 1971 Rating Decision

Evidence received since the August 1971 rating decision 
consists of March 1976 and March 1992 statements from Dr. 
Lovett and records dated from 1971 to 1988; VA medical 
records dated from January 1976 to May 1976; record of a 
hospitalization at Baylor University Medical Center in 
September and October 1976; a statement from J. Bagwell, 
M.D., dated in October 1976; the report of a VA general 
medical examination in April 1992; and multiple lay 
statements from the veteran, his friends, and family members, 
dated in April 1992, December 1995, and December 1997.  

Dr. Lovett's March 1976 statement, with corresponding office 
notes, showed that the veteran was treated from July 1975 to 
date for symptomatology including weight loss and epigastric 
pain.  The diagnosis shows that the veteran appeared to have 
had a surgically corrected hiatus hernia; mechanical 
impairment was suspected.  The veteran apparently also had 
undergone a vagotomy and pyloroplasty with possible "dumping 
syndrome."  A statement dated in April 1976 from the 
veteran's representative reflects that the veteran had been 
treated by the aforementioned physician for 25 years for a 
stomach condition.  The March 1992 statement indicated that 
Dr. Lovett continued to treat the veteran and that his last 
visit was in October 1991.  Additional associated records 
noted dilation of a questionable esophageal stricture in 1980 
and included correspondence dated in 1988 regarding the 
veteran's response to medication for his "ulcer disease."

VA outpatient reports dated in 1976 show a history of peptic 
ulcer disease in 1957, a vagotomy in 1972, and repair of a 
hiatal hernia in 1974.  Findings led to diagnoses of 
dysphagia and mild gastritis.  Findings on upper 
gastrointestinal study and barium swallow were noted to be 
essentially normal.  

The October 1976 letter from Dr. Bagwell, with associated 
records, showed that the veteran was hospitalized in 
September 1976 for treatment of difficulty swallowing.  
Studies revealed an essentially normal upper gastrointestinal 
tract.  The veteran was thought to have disorders including 
recurrent esophageal spasm.  

Five lay statements dated in May 1992 from the veteran's 
friends and family members cumulatively related that the 
veteran received treatment from Dr. Rosser in 1947 after 
service and was told that he had ulcers, for which he was 
treated.  He continued to have symptomatology associated with 
ulcers, but had not experienced that type of difficulty prior 
to service.  One friend noted that she and Dr. Rosser 
believed that the veteran's ulcer disorder was caused by his 
period of service.  

In a statement dated in April 1992, the veteran stated that 
he had attempted to obtain records of treatment received 
shortly after separation from service, but the records were 
unavailable as the physician had died and the records were 
destroyed after his death.  He noted that he had sought 
treatment from another physician, ostensibly Dr. Rosser, but 
that physician had also died.  

The report of the July 1992 VA examination revealed negative 
findings on examination.  The examiner stated that the 
veteran's history was consistent with chronic ulcer with 
low-grade activity in spite of the negative examination and 
negative stool guaiac.  His history was also compatible with 
esophageal stricture and gastroesophageal reflux.  

In statements dated in December 1995 and December 1997, the 
veteran indicated that he was unable to obtain any more 
medical evidence of treatment for his ulcer.  

In September 2004, the Board obtained an opinion from a VA 
specialist as to whether the veteran's symptoms in 1947 and 
1947, as noted by physicians and several lay individuals, 
were in fact manifestations of peptic ulcer disease.  

Analysis

At the time of the August 1971 rating decision, the record 
showed no evidence of a duodenal ulcer in service.  It 
contained a recollection from a private physician dated in 
1957 that the veteran had sought treatment nearly ten years 
earlier for stomach symptomatology, as well as a separate 
recollection from another private physician that the veteran 
had sought treatment for an ulcerated stomach in 1947.  The 
latter statement, dated in 1971, was provided approximately 
24 years after the treatment was sought.  The record also 
contained statements from the veteran and his then-spouse 
which placed the onset of his stomach symptomatology in 
service.  The evidence indicated that clinically, an ulcer 
was initially demonstrated in 1954.  The remaining evidence 
of record primarily referred to treatment after 1955.  

Evidence received since the 1971 determination consists of 
private physicians' records and VA outpatient reports 
reflecting treatment for a variety of disorders from the 
1970s and thereafter.  The records include a reference to 
ulcer disease and indicate that the veteran's history was 
compatible with a chronic ulcer.  

With regard to the lay statements added to the record in 
1992, the Board notes that the statements report that the 
veteran sought pertinent treatment from a private physician 
shortly after service.  In part, they also purport to 
establish the diagnosis of the disorder that the physician 
reported to the veteran at that time and a relationship of 
the disorder to the veteran's period of service.  The authors 
of the statements may have knowledge that the veteran sought 
treatment from a particular physician, and thus be qualified 
to so state.  With respect to their reports of information 
received by them from the veteran based on what he was told 
by his physician or what the physician apparently believed, 
however, the Board points out that such information is 
attenuated by definition and is medical information that is 
filtered through a layperson.  It is of little or no value in 
establishing a relationship between the veteran's claimed 
disorder and his period of service.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  

However, the Board believes that the medical and lay evidence 
that has been added to the record since 1971, when viewed in 
conjunction with the evidence that was previously of record, 
raises the possibility that the veteran may, in fact, have 
been treated for ulcer disease, as opposed to some other 
stomach disorder, on more than one occasion during the first 
year after his separation from service.  The evidence that 
was of record in 1971 did not establish that fact.  

Therefore, in light of VA's expanded duty to assist claimants 
under the VCAA, the Board requested an opinion from a 
specialist as to whether the veteran's symptoms in 1947 and 
early 1948, as reported by private physicians and several lay 
individuals, actually represented manifestations of peptic 
ulcer disease at that time.  The specialist, a 
gastroenterologist at a VA facility in Togus, Maine, set 
forth the veteran's history as described in the record and 
stated that 

Duodenal ulcers tend to be a chronic and 
recurring problem.  This was especially 
true in the 1940s and 1950s, prior to 
modern medications which more effectively 
suppress acid [production].

In my opinion, it is at least as likely 
as not (50% probability or greater) that 
the symptoms reported by the private 
physicians, the veteran, and other 
individuals, as having been present in 
1947 and 1948, actually represent 
manifestations of peptic ulcer disease at 
that time.  

Because the evidence that has been added to the record since 
the 1971 rating decision, in particular the VA specialist's 
opinion, was not previously of record and is not merely 
cumulative of the evidence that was previously of record, and 
because it presents a reasonable possibility of 
substantiating the veteran's claim, the Board concludes that 
the claim is reopened.  

Further, in light of the VA specialist's opinion, the Board 
finds that the totality of the evidence now shows that peptic 
ulcer disease was in fact manifest within the first year 
after the veteran's separation from service and that the 
manifestations of the disability met the criteria for at 
least a 10 percent rating at that time (mild impairment, with 
recurring symptoms once or twice yearly).  

Because the Board has found that peptic ulcer disease was 
first manifest to a degree of 10 percent or greater within 
1 year from the date of the veteran's separation from 
service, the Board concludes that peptic ulcer disease is 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
Therefore, service connection for peptic ulcer disease is 
granted.  


ORDER

New and material evidence having been presented, the claim 
for service connection for peptic ulcer disease is reopened.  

Service connection for peptic ulcer disease is granted on the 
basis of presumed service incurrence.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


